Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant’s filing dated 19 June 2019. Claims 1-20 are presently pending and under consideration.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) Blount teaches adjusting the rate of garbage collection to account for write load such as when consumption of free segments nears and then equals the garbage collection rate, (2) Dreyer teaches the determination of bandwidth consumed by write requests and garbage collection over a first period of time and to dynamically allocate bandwidth for write requests and garbage collection over a second period of time in an attempt to provide optimal equilibrium between writes and GC, (3) Dalmatov teaches determining a wear metric as a ratio based on the expected writes to a slice of a RAID group in relation to the number of write bytes per.hour until reaching the end of life cycle of the drive, and (4) Cook et al teaches self-adaptive garbage collection policies to achieve a specified level of garbage collection I/O operations as a portion of total I/O operations.
However, they do not anticipate nor render obvious the combination of: a memory controller for determining a write progress metric used for determining an amount of memory space to be reclaimed by performing garbage collection, the write progress metric representing the actual amount of write data counted relative to an expected amount of write data to the memory, as measured over a specified period of time, as in independent claims 1 and 14.
Claims 2-13 and 15-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137